ITEMID: 001-96887
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: TENCHEVA-RAFAILOVA v. BULGARIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: The applicant, Ms Daniela Borisova TenchevaRafailova, is a Bulgarian national born in 1959 and living in Sofia.
In an order of 10 July 2002 the Minister of Health announced, by reference to Article 91 of the 1986 Labour Code (see Relevant domestic and practice law below), a competition for the post of director of the Emergency Medical Centre in Sofia. The order laid down the conditions which the candidates for the post had to fulfil, and the test and the interview which they had to pass. The competition announcement was published on 16 July 2002.
On 1 August 2002 the Minister appointed a commission to make a preselection of the candidates. On 27 September 2002, having earlier laid down the manner in which the test and the interview were to be conducted, he appointed another commission to conduct those.
The applicant applied for the post. She and four other candidates were pre-selected. The five of them took part in the test and the interview. On 14 October 2002 the applicant was informed that she had been ranked second. The candidate ranked fist was Dr G.G. The Minister then issued a decision validating the results of the competition. The applicant objected to this decision but did not receive a reply.
On 24 October 2002 the applicant lodged an application for judicial review of the Minister’s decision with the Supreme Administrative Court. She argued that Dr G.G. did not meet all the criteria laid down in the order of 10 July 2002, because he had not had two hundred hours of training in medical management.
In a decision of 3 February 2003 (опр. № 842 от 3 февруари 2003 г. по адм. д. № 10116/2002 г., ВАС, V о.) a threemember panel of the Supreme Administrative Court declared the application inadmissible. After analysing the matter in some detail, it found that the competition had not been governed by the special rules applicable to some other medical posts, but by the general provisions of the Labour Code relating to competitions. In competitions governed by the Labour Code the Minister acted in a capacity of an employer, not as an administrative authority. Therefore, his decisions relating to the competition were not administrative decisions amenable to judicial scrutiny. This applied a fortiori to the commission which had organised the competition. The applicant could challenge the manner in which the competition had been conducted by means of a civil claim: she could seek a declaration that the contractual relationship between the Minister and Dr G.G. had not come into existence because the competition had been tainted by irregularities.
One judge dissented. He disputed the conclusion that the competition had been governed by the general provisions of the Labour Code and not by special rules. However, even assuming that this had been so, in his view, by taking part in the competition the applicant had sought to exercise her right to work, recognised by the Constitution. Therefore, the refusal to appoint her to the desired post had to have a lawful basis. Such basis could be found in the fact that she had not been ranked first. However, this basis was valid only if the competition had been conducted lawfully. If it was tainted by irregularities, each candidate after the first was injured in the exercise of his labour rights, whereas those rights deserved protection from the courts. Since, in view of the former Supreme Court’s and the Supreme Court of Cassation’s caselaw (see Relevant domestic law and practice below), the applicant would be unlikely to obtain such protection from the civil courts, as suggested by the majority, she was entitled to obtain it from the administrative courts, in order not to be faced with a denial of justice.
The applicant’s subsequent appeal on points of law was rejected by a fivemember panel of the Supreme Administrative Court on 16 June 2003 (опр. № 5921 от 16 юни 2003 г. по адм. д. № 2431/2003 г., ВАС, петчленен св). The court fully agreed with the threemember panel’s reasoning, and went on to say that the dissenting judge’s view that the competition had not been governed by the Labour Code was erroneous, as was his view that the Minister’s decisions in connection with employment competitions were subject to review by the administrative courts. Those decisions did not amount to an exercise of public powers affecting the rights of others, and were therefore not administrative decisions amenable to judicial scrutiny.
On 19 June 2003 the applicant brought a civil claim against the Ministry of Health, seeking a declaration that the competition had been tainted by irregularities and that the resulting employment agreement between the Ministry of Health and Dr G.G. was unlawful. However, on 20 June 2003 the Sofia District Court discontinued the proceedings. On appeal, its decision was upheld by the Sofia City Court on 19 August 2003.
The applicant’s subsequent appeal on points of law was rejected by the Supreme Court of Cassation on 18 December 2003 (опр. № 579 от 18 декември 2003 г. по ч. гр. д. № 569/2003 г., ВКС, ІІІ г. о.). The court found that her claim did not concern an employment dispute, because such disputes were only those between the person who had come first in the competition and the employer. The remaining candidates did not have an employment relationship with the employer. The actions carried out by the employer during a competition were simply preliminary steps for the creation of an employment relationship; they could not be challenged before the courts but merely before the employer whose decision was final. The court went on to say that the applicant did not have the requisite legal interest to seek a declaration that the employment of the person who had won the competition was unlawful. Such a declaration would have no impact on her legal sphere, because she could not expect to be employed unless the person ranked first failed to take up his or her duties.
Section 3(2) of the 1999 Regulations on the organisation and the operations of the Emergency Medical Centre (Правилник за устройството и дейността на център за спешна медицинска помощ) issued by the Minister of Health, provides that the Centre’s director is employed on the basis of a competition conducted in line with the provisions of the Labour Code.
The manner in which employment competitions are to be conducted is governed by Articles 89 to 97 of the 1986 Labour Code.
Article 90 § 1 provides that the posts to be filled by means of a competition must be set forth in a statute or a statutory instrument, or a decision of the employer. Article 90 § 3 stipulates that those posts can be filled only by means of a competition.
Article 91 specifies the contents of the competition notice and the manner in which it should be published, as well as the rights of the candidates to get acquainted with the job description of the advertised post.
Candidates are admitted to the competition by a commission appointed by the employer (Article 93 § 1). Those who are not allowed to take part in the competition must be informed in writing about the reasons for that; they may object before the employer, who rules on the matter by means of a final decision (Article 93 § 2). Another commission then conducts the competition (Article 94), by assessing the qualities of the candidates and ranking only those who have successfully passed the tests (Article 95 § 1). They have to be notified of that within three days (Article 95 § 2). The individuals ranked first are considered as employed from the date when they receive the notice (Article 96 § 1). They then have to take up their duties within two weeks but for good reasons that time-limit may be extended to three months (Article 96 § 2). If they fail to do so, the employment relationship with them is considered as nonexistent, and the individual ranked second is considered as employed (Article 96 § 4).
The former Supreme Court and the Supreme Court of Cassation have held that those who have lost employment competitions cannot challenge those competitions in the civil courts. Such disputes are not employment disputes within the meaning of the Labour Code; nor can they be examined pursuant to claims for declaratory judgment, because the persons concerned do not have the requisite legal interest to bring such claims, as they can not expect to be offered employment even if the competitions are declared unlawful (реш. № 609 от 30 юни 1992 г. по гр. д. № 307/1992 г. ВС, III г. о.; опр. № 319 от 31 май 2005 г. по гр. д. № 219/2005 г., ВКС, III г. о.).
In a line of decisions beginning in January and February 2003, the Supreme Administrative Court adopted the position, initially against the dissent of the same judge who dissented in the applicant’s case, that decisions made by public bodies in connection with employment competitions conducted by them are not administrative decisions subject to judicial review, chiefly because those bodies do not act in their capacity of administrative authorities but are placed on an equal footing visàvis the persons willing to be employed by them (опр. № 590 от 27 януари 2003 г. по адм. д. № 7925/2002 г., ВАС, V о.; опр. № 841 от 3 февруари 2003 г. по адм. д. № 8388/2002 г., ВАС, V о.; опр.№ 844 от 3 февруари 2003 г. по адм. д. № 10741/2002 г., ВАС, V о.; опр. № 845 от 3 февруари 2003 г. по адм. д. № 202/2003 г., ВАС, V о.; опр. № 846 от 3 февруари 2003 г. по адм. д. № 203/2003 г., ВАС, V о.; опр. № 9870 от 4 ноември 2003 г. по адм. д. № 8293/2003 г., ВАС, V о.; опр. № 10238 от 14 ноември 2003 г. по адм. д. № 6090/2003 г., ВАС, V о.; опр. № 6853 от 16 юли 2004 г. по адм. д. № 5694/2004 г., ВАС, IV о.; опр. № 9778 от 24 ноември 2004 г. по адм. д. № 5138/2004 г., ВАС, V о.; опр. № 1650 от 15 февруари 2007 г. по адм. д. № 1249/2007 г., ВАС, V о.; опр. № 1676 от 13 февруари 2008 г. по адм. д. № 1344/2008 г., ВАС, IV о.; опр. № 5860 от 20 май 2008 г. по адм. д. № 4444/2008 г., ВАС, VII о.; опр. № 10511 от 11 септември 2009 г. по адм. д. № 11449/2009 г., ВАС, VII о.).
